DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention II, claims 27-36 in the reply filed on 07/20/2021 is acknowledged.
Claims 21-26 and 37-40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/20/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27-36 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 27-36 recite a memory circuit comprising two inverters (four transistors), a first transistor and a second transistor with a total of six transistors. Paragraphs 25 and 36 of the specification disclose that the memory circuit includes five transistors wherein four of the transistors are two sets of inverters. The sixth transistor is disclosed as part of an electrode selection circuit. The specification distinguishes the difference between the memory circuit and an electrode selection circuit. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 27-31 and 33-36 are rejected under 35 U.S.C. 103 as being unpatentable over Huffman et al. (USP No. 6,191,883), hereinafter “Huffman”, in view of Chen et al. (USPG Pub No. 2012/0044215), hereinafter “Chen”.
Regarding claim 27, Huffman discloses a system (see Fig. 1) comprising: a micromirror cell (see Fig. 2) comprising: a micromirror (102) (see Fig. 2); and a memory circuit (300) capacitively coupled to the micromirror (see Figs. 2, 3, Col. 4, Lines 8-25, Col. 5, Lines 51-61), the memory circuit comprising: a first inverter (304 and 306) having a first inverter input and a first inverter output (see Fig. 3); a second inverter (308 and 310) having a second inverter input 
Regarding claim 28, Huffman and Chen teach the system as is set forth above, Chen further discloses wherein the first control terminal (POLA) is coupled to the second control terminal (POLB) (see Figs. 2, 3, Paragraph 19). It would have been obvious to provide the system of Huffman with the teachings of Chen for at least the same reasons set forth above with respect to claim 27.
Regarding claim 29, Huffman and Chen teach the system as is set forth above for claim 27, Chen further discloses wherein the memory circuit (205) further comprises: a third transistor (M8) having a fifth current terminal, a sixth current terminal, and a third control terminal, the fifth current terminal coupled to the first current terminal and the sixth current terminal coupled to the fourth current terminal; a fourth transistor (M9) having a seventh current terminal, an eighth current terminal, and a fourth control terminal, the fourth control terminal coupled to the third control terminal and the eighth current terminal coupled to the second control terminal; and a 
Regarding claim 30, Huffman and Chen teach the system as is set forth above for claim 27, Chen further discloses wherein the memory circuit (205) further comprises a third transistor (M8) having a fifth current terminal, a sixth current terminal, and a third control terminal, wherein the fifth current terminal is coupled to the first current terminal and the sixth current terminal is coupled to the fourth current terminal (see Figs. 2, 3). It would have been obvious to provide the system of Huffman with the teachings of Chen for at least the same reasons set forth above with respect to claim 27.
Regarding claim 31, Huffman discloses further comprising a measurement circuit coupled to the terminal (Col. 4, Lines 8-23). Huffman and Chen teach the system as is set forth above for claim 27, Chen further discloses second current terminal and to the fourth current terminal (see Fig. 2). It would have been obvious to provide the system of Huffman with the teachings of Chen for at least the same reasons set forth above with respect to claim 27.
Regarding claim 33, Huffman further discloses further comprising a controller coupled to the memory circuit and to the measurement circuit (Col. 4, Lines 8-23).
Regarding claim 34, Huffman further discloses wherein the measurement circuit and the memory circuit are on a die (Col. 4, Lines 8-23).
Regarding claim 35, Huffman further discloses wherein the first control terminal (of 302) is configured to receive a wordline signal and the second current terminal is configured to receive a bitline signal (312) (see Fig. 3).
Regarding claim 36, Huffman discloses wordline signal (see Fig. 3). Huffman and Chen teach the system as is set forth above for claim 35, Chen further discloses wherein the second .
Allowable Subject Matter
Claim 32 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  none of the references, alone or in combination, disclose or teach a system of claim 27 specifically comprising a multiplexer having a first multiplexer terminal, a second multiplexer terminal, and a third multiplexer terminal, the third multiplexer terminal coupled to the second current terminal and the second multiplexer terminal coupled to the measurement circuit; a bitline driver coupled to the first multiplexer terminal; a controller coupled to the bitline driver and to the multiplexer; a wordline driver coupled to the controller; wordline logic coupled to the wordline driver, to the controller, and to the first control terminal; and a logic circuit coupled to the wordline logic, to the controller, and to the second control terminal as is disclosed in claim 32.
Prior Art Citations
              Iguchi (USPG Pub No. 2018/0358339), Yamazaki et al. (USPG Pub No. 2002/0051096), McKnight (USPG Pub No. 2003/0090478), Kimura (USPG Pub No. 2006/0267889), Umezaki (USPG Pub No. 2007/0064469), Kajiyama et al. (USPG Pub No. 2016/005361) and Nguyen (USPG Pub  No. 2009/0310398) are each being cited herein to show a lens barrel that would have read on or made obvious a number of the above rejected claims, however, such rejections would have been repetitive.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHIDERE S SAHLE whose telephone number is (571)270-3329. The examiner can normally be reached Monday-Thursday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/MAHIDERE S SAHLE/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        11/4/2021